Citation Nr: 1009196	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-26 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The Veteran served on active military duty from January 1966 
to October 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part granting service connection for bilateral 
hearing loss and assigning a noncompensable rating for that 
disorder, and denying service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In the first instance, the Board notes that in a submission 
received in April 2007 accepted as a Notice of Disagreement 
(NOD), the Veteran requested a hearing before a Decision 
Review Officer (DRO) at the RO.  He was scheduled for a DRO 
hearing, but notice of the hearing was sent to the wrong 
address.  The Veteran's representative accordingly attempted 
to contact the Veteran by telephone the day prior to the 
hearing - scheduled in August 2008 - and spoke instead to the 
Veteran's spouse.  She confirmed that the Veteran had not 
received the notice, and said she would tell him of the 
pending hearing.  The Veteran did not appear for the hearing 
the following day.  Instead, in August 2008 a DRO conducted 
an informal hearing conference with the Veteran's 
representative.  The DRO then informed the representative 
that the DRO would issue a Statement of the Case (SOC), and 
that if the Veteran still desired a DRO hearing he could be 
scheduled for one "if he submits a timely VA Form 9."

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  Unlike hearings before a Veterans Law 
Judge of the Board, a claimant need not wait until filing of 
a VA Form 9 to request a DRO hearing.  Compare 38 C.F.R. 
§ 3.2600(a) (requiring only that an NOD has been filed before 
a DRO hearing) with 38 C.F.R. § 20.703 (requiring that a VA 
Form 9 must be filed prior to a request for a Board hearing).  
Hence, the instructions by the DRO regarding when the Veteran 
could be afforded a DRO hearing were mistaken.  The Veteran 
later perfected his appeal by submission of a letter 
expressing his intention to continue the appeal process, 
transmitted to the RO by his representative with a VA Form 
21-4138 (Statement in Support of Claim) in September 2008.  
It thus does not appear that the Veteran's prior request for 
a DRO hearing was afforded due process, or that any remaining 
desire of the Veteran for such a hearing has been 
appropriately addressed.  The Board recognizes that the DRO 
was not acting unreasonably in providing that advice to the 
representative, but we do not believe that a challenge to 
such procedure would survive judicial review.  The Veteran 
should accordingly be afforded a DRO hearing, if he so 
desires, upon remand.  

The Board further notes that the Veteran did not express a 
desire to perfect his appeal as to his claim for service 
connection for PTSD in that brief letter submitted in 
September 2008, and the Veteran's representative did not 
clarify in the accompanying VA Form 21-4138 whether or not 
only the hearing loss claim was the subject of appeal.  
Nonetheless, the RO in a September 2008 Supplemental SOC 
(SSOC) addressed both claims as if they were on appeal, and 
the Veteran's authorized representative in an October 2009 VA 
Form 646 addressed both claims as being on appeal to the 
Board.  Recent caselaw indicates that failure to timely file 
a Substantive Appeal, or VA Form 9, does not act as a bar to 
the Board's jurisdiction over the claim.  Rather, where the 
RO does not close the appeal but rather treats an untimely 
substantive appeal as timely, the Board may accept the appeal 
as perfected, and take jurisdiction of the claims as having 
been properly appealed.  Percy v. Shinseki, 23 Vet. App. 37 
(2009); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(holding that lack of timely filed substantive appeal does 
not deprive Board of jurisdiction over appeal initiated by 
timely NOD); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (holding that the Board has an obligation to read the 
appeal filings in a liberal manner, regardless of whether the 
claimant is represented by a competent attorney). 


This case is similar, in that the RO treated a submission as 
having perfected the issue of service connection for PTSD 
even though the submission did not specifically address that 
issue, the Veteran's representative subsequently addressed 
the issue in an October 2009 VA Form 646 as being on appeal, 
and the RO then also in October 2009 certified the issue as 
one on appeal to the Board, in a VA Form 8, issuing to the 
Veteran a corresponding notice of certification of appeal 
also in October 2009.  Thus, the RO clearly treated the claim 
as having been perfected in its appeal to the Board, and 
provided notice to the Veteran of its being properly in 
appellate status for review by the Board.  Accordingly, the 
Board treats the claim for service connection for PTSD as 
having been properly perfected, based on its acceptance by 
the RO as properly perfected.  The Board thereby accepts 
jurisdiction over the claim.  See Percy, supra.  

Nonetheless, the Veteran's September 2008 letter still leaves 
some doubt as to whether he still desires to appeal that 
claim.  Accordingly, upon remand the RO/AMC should seek 
clarification from the Veteran as to whether the still 
desires to pursue an appeal of his claim for service 
connection for PTSD.  

The Veteran was afforded a VA psychiatric examination for 
compensation purposes in May 2006 addressing his claim for 
service connection for a psychiatric disorder, to include 
PTSD.  That examiner noted some findings of a physical VA 
compensation and pension examination conducted by another 
examiner also in May 2006.  However, the record of that other 
examination is absent from the claims file, and was not noted 
in the SOC in August 2008 or the SSOC in September 2008.  An 
SSOC must be furnished to the appellant and his 
representative when additional pertinent evidence is received 
after an SOC is issued.  38 C.F.R. § 19.31.  The physical 
examination report from May 2006 must be associated with the 
claims file, and the RO must readjudicate the claims on 
appeal based on the more complete record.  Because the 
procedural right has not been waived, under 38 C.F.R. 
§ 20.1304 (c), the evidence must be referred to the RO for 
consideration and issuance of an SSOC.  




The Board also notes that VA examinations conducted in June 
2006 and September 2008 to address the Veteran's hearing loss 
were both not benefited by a review of the claims file.  The 
June 2006 examiner noted that the service treatment records 
were not available for review, and the September 2008 
examiner noted that the claims file was not available.  VA 
regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability. 38 C.F.R. § 4.1 (2009).  Thus, 
it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one. Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated VCAA notice.  
Ask the Veteran to clarify whether he wishes 
to continue his appeal of a claim for service 
connection for a psychiatric disorder to 
include PTSD.  Inform him of the evidence 
necessary to substantiate his claim for 
service connection for any current psychiatric 
disorders on a direct in-service causation 
basis, and the evidence necessary to 
substantiate a claim for PTSD.  Inform him of 
the broadening of his psychiatric disorder 
claim pursuant to Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  He should be advised that 
mental illness from which he may suffer need 
not necessarily be PTSD in order to be related 
to service (consistent with Clemons), and he 
should accordingly be encouraged to assist in 
obtaining existing records of treatment or 
evaluation for any mental illness.  Also tell 
him what evidence he is to provide and what 
evidence VA will attempt to obtain on his 
behalf.  

In addition, address the hearing loss initial 
rating claim, asking the Veteran to inform if 
he has received any treatment or evaluation 
for that disorder not already reflected in the 
claims file.  All records and responses 
received should be associated with the claims 
file, and any indicated development should be 
undertaken.  

2.  Afford the Veteran the opportunity of 
a DRO hearing, based on his prior request 
for such a hearing in April 2007.  A copy 
of that letter, and any response thereto, 
must be associated with the claims file.  

3.  A copy of the physical VA examination 
for compensation purposes conducted in May 
2006, as noted in the May 2006 VA 
psychological examination report, should 
be associated with the claims file.  

4.  The examiner who conducted the 
audiology examination in September 2008 
should review  the claims file and provide 
an addendum report providing any changes 
in medical findings or conclusions 
warranted by review of the claims file.  

5.  Thereafter, the RO should readjudicate 
the remanded claims de novo, for any 
claim(s) not withdrawn by the Veteran.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


